                                                                                      Case 2:18-cv-01552-JAD-CWH Document 14 Filed 11/09/18 Page 1 of 3



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135
                                                                                      preilly@bhfs.com
                                                                                  5
                                                                                      Attorneys for Credit One Bank, N.A.
                                                                                  6

                                                                                  7

                                                                                  8
                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                  9
                                                                                                                            DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11   RALPH D. ORTEGA,                                  Case No.: 2:18-cv-01552-JAD-CWH
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                        Plaintiff,                   STIPULATION AND ORDER TO EXTEND
                                                                                                                                        DEADLINE TO RESPOND TO
                                                      702.382.2101




                                                                                 13   v.                                                COMPLAINT
                                                                                 14   CREDIT ONE BANK, N.A.; and TRANS                  (Second Request)
                                                                                      UNION, LLC,
                                                                                 15
                                                                                                           Defendants.
                                                                                 16

                                                                                 17

                                                                                 18                                             STIPULATION

                                                                                 19              Plaintiff Ralph D. Ortega and Defendant Credit One Bank, N.A. (“Credit One”) hereby

                                                                                 20   stipulate and agree to extend the time for Credit One to answer or otherwise plead in response to

                                                                                 21   the Complaint on file in this action, up to and including December 10, 2018.

                                                                                 22              This is the second and final request for an extension. This request is made after the

                                                                                 23   retention of the undersigned counsel by Credit One.          During the next 30 days, the parties

                                                                                 24   anticipate discussing possible resolution and/or alternative dispute resolution of this matter.

                                                                                 25   ///

                                                                                 26   ///

                                                                                 27   ///

                                                                                 28   ///
                                                                                      17762993                                          1
                                                                                      Case 2:18-cv-01552-JAD-CWH Document 14 Filed 11/09/18 Page 2 of 3



                                                                                  1              Accordingly, this stipulation is made in good faith and not for the purposes of delay.

                                                                                  2   DATED this 9th day of November, 2018.                   DATED this 9th day of November, 2018.

                                                                                  3   CRAIG K. PERRY & ASSOCIATES                             BROWNSTEIN            FARBER          HYATT
                                                                                                                                              SCHRECK, LLP
                                                                                  4

                                                                                  5   /s/ Craig K. Perry                                      /s/ Patrick J. Reilly
                                                                                      Craig K. Perry                                           Patrick J. Reilly
                                                                                  6   Nevada Bar No. 3786                                      Nevada Bar No. 6103
                                                                                      8010 West Sahara Avenue, Suite 260                       100 N. City Parkway, Suite 1600
                                                                                  7   Las Vegas, NV 89117                                      Las Vegas, NV 89106
                                                                                  8   Attorneys for Plaintiff                                 Attorneys for Credit One Bank, N.A.
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                                                                      ORDER
                                                                                 11              IT IS SO ORDERED.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13                                                             ____________________________________
                                                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                                 14
                                                                                                                                                       November 13, 2018
                                                                                                                                                Dated:______________________________
                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      17762993                                            2
                                                                                      Case 2:18-cv-01552-JAD-CWH Document 14 Filed 11/09/18 Page 3 of 3



                                                                                  1                                      CERTIFICATE OF SERVICE

                                                                                  2              Pursuant to Fed. R. Civ. P. 5(b), and Section IV of District of Nevada Electronic Filing

                                                                                  3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,

                                                                                  4   LLP, and that the foregoing STIPULATION AND ORDER TO EXTEND DEADLINE TO

                                                                                  5   RESPOND TO COMPLAINT was served via electronic service on the 9th day of November,

                                                                                  6   2018, to the addresses shown below:

                                                                                  7   Craig K. Perry, Esq.
                                                                                  8   CRAIG. K. PERRY & ASSOCIATES
                                                                                      8010 W. Sahara Avenue, Suite 260
                                                                                  9   Las Vegas, NV 89117
                                                                                      info@1stoplawfirm.com
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      Attorneys for Ralph D. Ortega
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13                                          /s/Susan Roman______
                                                                                                                             An employee of Brownstein Hyatt Farber Schreck, LLP
                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      17762993                                          3
